 

 

IN THE UNITED STATES DISTRICT COURT

IN AND FOR THE DISTRICT OF ARIZONA

Lucha Unida de Padres y
Estudiantes, et al.,

Plaintiffs,
No. CV18-00085 TUC-RM

vs.

Tucson Police Officers Green
#51068, et al.,

Defendants.

eet ee ee ee ee ee eet ee ee

 

DEPOSITION OF ALBERT BACA
Tucson, Arizona

September 16, 2019

RAYNBO COURT REPORTING, LTD.

3625 West Gailey Drive
Tucson, Arizona 85741
520/744-2293

Reported by: Raynbo Silva, RPR, CR
Certified Reporter No. 50014

 

 

 
ALBERT BACA

2 (Pages 2-5)

 

 

9/16/2019
4
1 DEPOSITION OF ALBERT BACA I ALBERT BACA,
2 Tucson, Arizona 2 having been called as an adverse party on cross-examination,
3 September 16, 2019 3 having been first duly sworn to state the truth, the whole
4 4 truth and nothing but the truth, testified on his oath as
5 INDEX 5 follows:
6 Page 6
7 Cross-Examination by Mr. Gattone: 4 7 CROSS-EXAMINATION
8 8 BY MR. GATTONE:
9 * * OR 9  Q. Can] get yourname for the record, please?
10 10 A. Albert Baca.
il 11 Q. And sir, how are you employed?
12 EXHIBITS 12 A. Iam employed with the, currently employed with
13 Number Description Page 13. the Tucson Police Department.
14. (None marked.) 14 Q. And have you had your deposition taken in the
15 15 past?
16 eR 16 A. It's been years, but yes.
17 17 Q. So just pretty simple rules. I ask questions.
18 18 You answer the questions. Please, if we don't talk over
19 19 each other, it would be great. I'll wait for you to -- if
20 20 you wait for me to complete an answer -- a question, I'll
21 21 wait for you to complete an answer, and that way it will be
22 22 easier for the court reporter.
23 23 If you need to talk to Mr. Audilett, let me know.
24 24 I'm happy to have that happen.
a3 25 How long have you been with TPD?
5
1 APPEARANCES: 1 A. It will be 11 years in October.
2 LAW OFFICE OF PAUL GATTONE 2  Q. Allright. And what is your present position?
By PAUL GATTONE, Attorney at Law 3 A. Currently I'm the supervisor for both the hostage
3 312 South Convent Avenue 4 negotiation team and our new community response team, which
Tucson, Arizona 85701
4 Attorneys for Plaintiffs 5 falls under rapid response.
5 AUDILETT LAW, P.C. 6 Q. And what did you do before you worked for TPD?
By DARYL A. AUDILETT, Attorney at Law d A. Before TPD I worked for Dun & Bradstreet for a
6 335 North Wilmot Road, Suite 500 8 stint. And then prior to that I was with Intuit. It's a
Tueson, Arizona 85711-2636 9 small marketing business, accounting software. I was there
a Attorneys for Defendants
8 10 for about seven years.
9 HORROR 11 Q. No other law enforcement experience other than
10 12 TPD?
11 13 A. Correct.
12 14 Q. Sir, have you had any training that's specific to
13 15. the handling of protest activity?
14 BE IT REMEMBERED that pursuant to notice the 16 A. Ihave.
15 deposition of ALBERT BACA was taken in the OFFICES OF
16 AUDILETT LAW, P.C., 335 North Wilmot Road, Suite 500, in the |!7 | Q And what was that?
17 City of Tucson, County of Pima, State of Arizona, before 18 A. So with the new community response team that we
18 Raynbo Silva, RPR, CR, Certified Reporter No. 50014, in and 19 developed we --
19 for the County of Pima, State of Arizona, on the 16th day of 20 Q. Can I ask when that was? I'm sorry.
20 September, 2019, commencing at the hour of 1:30 P.M. on said 21 A. Yeah. It was a little after, I want to say maybe
al aay on benale oF the EAMES it celam Cause now 22 2017. Yeah. So we developed a team specifically to handle
22 pending in the United States District Court, in and for the
23. District of Arizona. 23 First Amendment demonstrations and things of that nature.
24 24 So we started developing training, looking
25 eR RR 25 nationwide on how police departments interacted with their

 

 

 

RAYNBO COURT REPORTING, LTD.

 

 
ALBERT BACA

3 (Pages 6-9)

 

 

9/16/2019
8
1 community appropriately in protests and things of that 1 area specifically or generally.
2 nature. 2 But that's generally how we respond to those types
3 Prior to that we would do an annual protest type 3 of events.
4 training, which is more just how we would respond as an 4 Q. Was this --
5 officer and things of that nature. 5 A. We'll slow it down. Go ahead.
6 Q. And just generally what did you learn about 6 Q. Was this developed in response to what happened
7 handling protest activity? 7 downtown in February of 2017?
8 A. So in downtown it's different because in downtown 8 A. Some of it came from that, but prior to, again, my
9 where I was a sergeant we developed that type of interaction 9 lieutenant and I because there were so many public
10 with all of our, all those that were in public 10 demonstrations downtown we really wanted to approach these
11 demonstrations or involved in public demonstrations we would 11 ina manner that were appropriate. So but a lot of this, a
12 try to make contact with an organizer. We would try to 12 lot of the written down general orders came from
13. monitor any First Amendment demonstrations or peaceful 13 February 16.
14 events or things of that nature. 14 Q. So there is a written down general order regarding
15 And.then from there if the crowd decided to march, 15 how to handle --
16. we would then follow the crowd or make appropriate 16 A. Yes.
17 arrangements for the crowd to march down the street. Ly Q. -- protests of First Amendment activities?
18 Q. So this was after, did you develop this training 18 A. Public demonstrations, yes.
19 after February 16th of 2017? 19 Q. And that is in the general, the body of the
20 A. Most of it was developed after. But there was 20 directives that TPD publishes on its website? Do you know?
21 some -- because of the way my lieutenant and I at the time 21 A. Yes. I can look them up real fast if you'd like.
22 when we developed the downtown district, which was prior to 22 Q. Sure. That would be great.
23 February 16th, our biggest concern were obviously public 23 A. Okay. Iwill be happy to.
24 demonstrations because the majority of those were held, were 24 MR. GATTONE: We can go off the record for a
25 housed downtown and J just happened to be the sergeant that 25 minute.
g
1 was on when most of those occurred. 1 (Whereupon a discussion was held off the record.)
2 Q. So you developed training materials? 2 Q. Allright. SoI appreciate you trying to find
3 A. Not necessarily materials. But prior to it was 3 that for me, but you indicated you can find it and you'll
4 just a lot of how can we best approach these type of 4 email it to Mr. Audilett, he can forward it to me?
5 community demonstrations. 5 A. Yes, sir.
6 Q. So there's no official protocol or directive in 6 Q. That would be great. Thank you.
7 TPD that deals with protest activities; is there? 7 Because I'm assuming you don't want him to email
8 A. There is now, yes. There is now. After 8 me directly.
9 February 16th they developed general orders that require us 9 MR. AUDILETT: As long as he copies me.
10 te do certain steps in order to respond to any type of 10 Q. Allright. Sir, you were on duty 2/16 of 2017; is
11 public demonstration. 11 that correct?
12 Q. Do you know what the number is of those general 12 A. Yes, sir.
13 orders? 13 Q. What was your duty assignment that day?
14 A. Not off the top of my head. 14 A. Iwas the patrol sergeant for the downtown
15 Q. Okay. What's the gist of the general orders, if 15 district area.
16 you can summarize it for us? 16 Q. And what would your duties entail that day?
17 A. Essentially what it covers is we are going to make 17 A. So that particular day we were formulating a 21st
18 contact with, if we can, obviously if it's not impromptu, 18 century police scene type focus group for the department to
19 but if it is impromptu, we'll do our best to make contact 19 introduce the 21st.
20 with some type of organizer within the demonstration. 20 So that particular day I went in early for the
21 We'll monitor the demonstration for both 21 meeting. We were generating the training materials and how
22 counter-protests. We'll also try to inquire, you know, 22 we were going to go forward. I went ina little early. So
23 bearing in mind being appropriate with the groups and make 23 [went in about 4:00 P.M. My duty shift that time was
24 sure they want contact with us but to try to facilitate any 24 5:00 P.M. to 3:00 A.M. the following morning.
25. type of marching that may occur down around the downtown 25 And so just general patrol duties with whatever

 

 

 

RAYNBO COURT REPORTING, LTD.

 

 
ALBERT BACA

4 (Pages 10-13)

 

9/16/2019
10 12
1 calls come out downtown and things of that nature. 1 Q. It didn't quite happen that way, though; correct?
2 Q. And you learned at some point that afternoon that 2 A. No because I had time to plan for that and reach
3 there was an immigration related protest taking place in 3 out to the organizers and create an operations plan and
4 front of the federal building; correct? 4 things of that nature.
5 A. Yes, sir. 5 Q. Was it a smaller demonstration than the one on the
6 Q. What time was that, sir? 6 16th?
7 A. It would have been between 4:00 and 5:00 P.M. 7 A. Yeah. It was about 35, 45 folks, in that area,
8 Q. So you didn't have any knowledge, before knowledge 8 yeah.
9 about that taking place? 9 Q. Sir, in your supplemental report you indicated
10 A. No, sir. 10 that when you learned about the protest at about 4:45 or so
il Q. Allright. I already said it was an immigration 11 that you asked the district units to periodically advise you
12 protest. Was that your understanding at the time was that 12. on their observations and that you would be en route
13 it was an immigration related protest? 13 shortly; is that correct?
14 A. Not at the time. I assumed with the groups that 14 A. Correct.
15. were mentioned when I received the phone call from the 15 Q. So atthe time they were just to observe and let
16 officer that was monitoring -- 16 you know what was going on?
7 Q. From who? 17 A. Yes. Yes.
18 A. There was an officer that was monitoring the 18 Q. So they didn't have any directive regarding
19 protest at the time. 19 whether the protesters could or could not march in the
20 Q. Allright. So at the time there was not a 20 street; is that correct?
21 protocol for how to handle protests but you've told me is 21 A. Not at the time, correct.
22 now there is. 22 Q. Were you in touch with Officer Green during, well,
23 A. So Imean there was a general understanding of how 23 before you went out to the scene?
24 to handle First Amendment demonstrations, public 24 A. So I believe I was -- I don't remember exactly.
25 demonstrations, but it wasn't literally written down in 25 When my folks came on, there was a transition of squads. So

 

Om WDA FF WN

jeans ees
mm ©

12

 

11

general orders.

Q. Allright. But it was -- was it sort of flexible
at the time? Or was it just some general understanding you
let people do X and not Y?

A. It was a general understanding as to we were going
to protect First Amendment speeches. So anything related to
demonstrations, obviously we're going to allow those folks
the right to express themselves accordingly, appropriately
downtown keeping in mind safety of everyone involved
obviously.

Q. So there was no operational plan formulated for
the protest that day; is that correct?

A. Not for this particular protest, correct.

Q. There was a protest -- did a protest take place
the next day?

A. That's what I was preparing for. So the next day
I believe it was the group Tucson Anarchists that were
getting ready to protest. There was a social media -- we
try to get ahead of any type of protests so that we can talk
to those individuals or the organizers through open source
type social media.

There was a large protest that was going to happen
the day after, I think it was the 17th, where they were
planning to -- the plan at the time was essentially to

destroy downtown and create havoc.

 

Om AD DO FP WH

NN NNN Be SB Be eee ee
BwWN RH DUO WATT N FWN eH CO

25

13

the day shift squad was watching the protest initially, and
then my squad started at 5:00 P.M. and had a split squad.
So half of them started at 5:00. The other half started at
6:00. So Ladvised the officers, Officer Green, Officer
Moreno and Officer Hatch, those are the folks or officers
that started at 5:00, to relieve the folks, the officers
that were there the day shift.
So I think I spoke to Officer Hatch initially just

to keep in mind to advise me if they were going to march or
if they looked like they were going to march so we get
enough resources there to facilitate that.

Q. So you didn't direct Officer Green or other
officers to prevent them from marching in the street;
correct?

A. No.

Q. I'm assuming, sir, that you, from what you've told
me so far that you've worked a number of protests over the
years in the downtown area?

A.

Q. And now did you -- in January of that year there

Correct.

was the Women's March --
A. Uh-huh.
Q. -- started from Armory Park.
Did you have some involvement with that?
A. Idid.

 

RAYNBO COURT REPORTING, LTD.

 

 
ALBERT BACA

5 (Pages 14-17)

 

 

9/16/2019
14 16
1 Q. And they marched in the street; correct? 1 Inauguration Day was impromptu or not?
2 A. Correct. 2 A. IfT remember correctly, we did have prior notice
3 Q. And there was maybe a couple thousand people? 3 to that particular protest.
4 A. Oh, yeah, yeah. 4 Q. That it was going to happen or that they were
5 Q. There was a lot of people there? 5 going to march in the street?
6 A. Yeah. 6 A. That it was going to happen, yeah.
a Q. It was larger than the protest on 2/16/17; 7 Q. But not that they were going to march in the
8 correct? 8 street?
9 A. Yes. Correct. 9 A. No. What we do is, though, if we have prior
10 Q. And do you know if the Women's March had a permit 10 notice of any type of public demonstration or First
11 to march in the street? 11 Amendment type of demonstration, what we'll do is we'll get
12 A. I don't, I don't believe they had a permit to 12 enough resources there so that we can anticipate any type of
13. march. I believe they had a permit for the park. Don't 13 march.
14 quote me on that. I don't remember correctly. But we did 14 Q. So would you agree that there's been times in your
15 make contact with the organizers, and they advised us of 15 personal experience when the marchers have moved into the
16 that, and so we just helped facilitate. 16 street and they were not prevented from doing so?
17 Q. So they said we're going to march in the street, 17 A. Most times we'll get advance notice or we'll talk
18 and you helped out? 18 directly with the organizer and they'll say we might march
19 A. I don't know if they told us that exactly. I 19 and they get into the street and we'll provide safety for
20 don't remember what the conversation sounded like, but we 20 everyone that's involved.
21 were just there to help facilitate whatever they were going 21 Q. But would you agree that there's some times where
22 to decide to do. 22. it's just sort of impromptu marching in the street?
23 Q. Sure. But they weren't prohibited from -- 23 A. Yeah. And most times we have the resources there
24 A. No. 24 to facilitate them appropriately.
25 Q. -- or they weren't prevented from marching in the 25 Q. So you had some -- did you have any contact with
25 17
1 street? 1 the event organizers prior to the 2/16/17 event?
2 A. No. No. 2 A. So again, going back to the majority of these
3 Q. And I think there was another protest in January 3 public demonstrations will involve some type of coalition.
4 of 2017 on Inauguration Day downtown? 4 Ifyou're talking about LUPE specifically?
5 A. Uh-huh. 5 Q. Yes, sir.
6 Q. Do you remember that one? 6 A. I've had -- I tried to reach out to organizers of
7 A. Correct. 7 LUPE, and they have not reached back or talked to us or
8 Q. Again, police on the scene. Were you on the scene 8 given us any information. But other groups associated, like
9 that day? 9 the Justice Alliance or Marion Chubon's group or Jim Byrne's
10 A. I don't remember if I was on the scene for that 10 group will definitely get in contact with us and kind of
11 particular protest. If [remember correctly, though, these 11 give us some of the information.
12. two protests were a coalition of groups who had contact with 12 Q. Somebody spoke with Jim on this day; is that
13 various groups in there. So they were fairly good at giving 13 correct?
14 usa heads-up, hey, we might be protesting. 14 A. Idid.
15 I don't remember if I was a part of the 15 Q. Was it you?
16 inauguration protest or not, though. 16 A. Correct.
17 Q. The police didn't stop the inauguration protest 17 Q. Was it while it was taking place or before it took
18 from marching in the street but instead provided traffic 18 place?
19 control? 19 A. I believe it was a little after we had finally
20 A. Absolutely. 20 made it safe for everyone. Everyone was on the sidewalk. I
21 Q. Is that correct? 21 saw Jim Byrne, a young man that I've worked with quite a few
22 A. Yes. When we have enough notice, absolutely. If 22 times on protests, and he has my card, my phone number.
23 we can get enough resources there to help out, facilitate 23 Yeah, I did speak with him during that time.
24 any First Amendment speech, we will definitely try our best. 24 Q. But again, you didn't direct Officer Green or any
25 Q. But you don't know if this march in the street on 25 of the other officers to prevent people from marching in the

 

 

 

RAYNBO COURT REPORTING, LTD.

 

 
ALBERT BACA

6 (Pages 18-2

1)

 

 

9/16/2019
18 20

1. street? 1 scene.

2 A. No. 2 Q. Allright. How many people do you think you saw?

3 Q. And so you didn't -- did you direct anyone that 3 A. In the street or all together?

4 day to attempt to contact the event organizers to see what 4 Q. All together.

5 their plan was? 5 A. All together, 65, 70. That's just kind of a rough

6 A. Ididn't direct anyone. Normally the first 6 estimate.

7 officer -- and that's where, that's where we were 7 Q. How about people in the street?

8 implementing some of this new philosophy as to the 8 A. In the street maybe half the group.

9 expectation was that someone make contact with an organizer 9 Q. Okay.

10 there, whatever that might be. 10 A. And those are just rough estimates.

11 Q. So but, again, that protocol wasn't in place on 11 Q. I'm sorry?

12 2/16/17? 12 A. Those are just rough estimates.

13 A. Not written down, correct. 13 Q. Sono one was like making counts or whatever, you

14 Q. Atsome point you made your way downtown or to the 14 were just sort of estimating?

15 scene and you heard the officers on the scene were calling 15 A. Correct.

16 for assistance; is that correct? 16 Q. I was looking at one of the interviews that was

17 A. Yeah. So once I finished with the 21st century 17 done with you in the aftermath. And you said when you got

18 full service policing meeting I received an update that it 18 on the scene you talked -- you told the officers or you told

19 was still peaceful. And as I was walking down, I started to 19 the interviewers that you advised the officers on the scene

20 do some work on the protest that was slated for the 20 to in the quote I had was kind of facilitate the movement of

21 following day. And then that's when I heard Officer Green 21 the crowd onto the sidewalk so that we could clear the

22 come on the air and ask for urgent assistance. 22 roadway; did I get that correct?

23 =Q. Allright. At that point, again, you didn't -- 23 A. So when I got on the scene because it was so

24 well, let me back up for a second. 24 chaotic I had in my mind, you know, we have to respond to
25 What was the request? What type of assistance? 25 these things fairly quickly and make sure that we're keeping

LQ 21

1 A. Urgent, what we call a 10 code, 10-84, 10-18. And 1 in mind the safety of everyone, the community especially,

2 that's where -- let me step back a bit. 2 innocent bystanders, everyone that's involved.

3 So I think I heard on the air they're getting 3 So I had to in my mind create some objectives.

4 ready to march. And so then almost immediately after that 4 And for me, you know, it was the middle of rush hour, so my

5 then that's when I heard the urgent call for assistance. 5 biggest concern was somebody kind of piling through that

6 Q. But when they called you and said they're starting 6 crowd and injuring someone. So the community members in

7 to march, you didn't say shut it down, you didn't stay stop 7 large were kind of my main concern.

8 them from going in the street? 8 Number two, at the time, and I found out a little

9 A. Oh, no. Not at all. 9 information after the fact was that we did have an arrestee
10 Q. You didn't say any of that? 10 in the Tahoe, so that was a second concern of mine, too.

11 A. No. Just I think -- I don't remember exactly how 11 I've seen in the past we've had some riots and

12 that conversation went. Just we wanted to get more 12 public demonstrations where they started flipping vehicles.
13. resources there to help facilitate that. 13 And so I started to worry about maybe the arrestee inside of
14 Q. When you arrive on the scene, what did you see? 14 the vehicle because I didn't really know, I didn't really

15 A. When I got on the scene, it was fairly chaotic. I 1S have a briefing as to what was going on between the officers
16 heard, if 1 remember correctly, a bullhorn, a lot of 16 so and the crowd and then obviously the officers.

17 yelling. There were folks that were on the sidewalks, folks 17 So there was a lot of things going on that I was

18 in the middle of the street. There were community members 18 concerned about safety-wise. So priorities were to make

19 kind of all over the place. There were a few officers that 19 sure that the arrestee and the folks that were in the street

20 were trying to give me a briefing but trying to make sense 20 to be safely moved over to the sidewalk so that we could

21 of the chaos. There was a lot of yelling going on. 21 watch for vehicular traffic and at the same time make sure
22 There was folks that were near the Tahoe, the 22 that the arrestee was safe and he wasn't tipped over and he
23 police Tahoe that was just east of Granada and Congress, 23 didn't get hurt, at the same time make sure the officers

24 kind of surrounding that. 24 were safe.

25 So that's the view that I got into when I got on 25 Q._ So that was the first time that you gave the

 

 

 

RAYNBO COURT REPORTING, LTD.

 

 
ALBERT BACA

7 (Pages 22-25)

 

 

9/16/2019
22 24

1 officers any direction to direct people to get on the 1 utilized?

2. sidewalk; correct? 2 A. I got a whiff of it, but I wasn't directly present

3 A. Correct. So when I -- if I remember correctly, 3 with them. I think I was talking to or addressing the crowd

4 there was some folks on the Tahoe area. So the first part 4 at that point, trying to look for an organizer.

5 of that was making sure that we asked, obviously civilly and 5 Q. So kind of describe to me where you were at. The

6 as best we could for the folks that would to go down to the 6 Tahoe is in the street?

7 sidewalk and then we would deal with -- so we could worry 7 A. Uh-huh.

8 about vehicular traffic not intervening. Then we would 8 Q. And where were you?

9 worry about the arrestee and making sure he was safe. 9 A. I would have been on the, I would have been on the
10 Q. But it is your recollection that you told the 10 south side of the street looking for an organizer possibly.
11 interviewers that you told the officers to kind of 11 Q. So you didn't see the officers deploy their pepper
12 facilitate the movement of the crowd onto the sidewalk so 12. spray?

13 you could clear the road? 13 A. Not directly, correct.
14 A. Civilly, correct. 14 Q. But you could smell it? It's sort of wafting from
15 Q. And that was, again, how long after you arrived 15 the scene --
16 did you give them that directive? 16 A. Yeah.
17 A. That would have been within minutes, within 17 Q. -- correct?
18 minutes, yeah. 18 A. You could get a whiff of it, correct. I was close
19 Q. But again, that was the first time that there was 19 enough to smell it.
20 any directive to the officers on the scene to move people 20 Q. I'm sorry?
21 off the sidewalk -- I mean off the street? 21 A. Iwas close enough to smell it, yeah.
22 A. Correct. 22 Q. Did you feel any effects of it?
23 Q. Were you present when an elderly woman ended up on 23 A. I did not.
24 the ground? 24 Q. So you're trying to find an organizer. What are
25 A. Iwas present, but I did not see it. 25 you doing?
23 25

1 Q. Do you have any information on where you were when 1 A. My hope is that if I can speak to the organizer

2 it happened? 2 that we can reasonably have a conversation and he could

3 A. I don't. I may have been on the west side of the 3 direct his folks that we could discuss or have a

4 Tahoe. There was some folks that surrounded the other 4 conversation civilly and civilly move off onto the sidewalk

5 portion. Or I may have been talking to -- I don't remember 5 so that way it's safe for everyone until I get enough

6 exactly where I was, but I wasn't in the vicinity when that 6 resources there to facilitate whatever's going to move

7 happened. 7 forward.

8 Q. So you were somewhere in the area, but you did not 8 Q. Who did you talk to? Do you know?

9 see what turned out to be Officer Green push the woman to 9 A. I tried to talk to -- I don't remember names off
10 the ground? 10 the top of my head. There was a gentleman with a bullhorn
11 A. Correct. I did not see that. 1l that has been at many protests. I believe he's part of
12 Q. But you leamed in the aftermath that he was 12 LUPE. I tried to talk to him. He wasn't talking with me.
13 accused of pushing her to the ground? 13. That's when I saw Jim Byrne, so I tried to talk to Jima
14 A. Idid. 14 little bit. And then he wasn't really giving me a lot of
15 Q. And you're aware that there was a finding at least 15 information. I think they were upset about what had
16 by OPS that that was an unjustified use of force? 16 transpired so they weren't --

17 A. Correct. 17 Q. They were upset about people getting pepper

18 Q. Did you see officer -- I'm sorry. There was also 18 sprayed, someone getting arrested or all of the above?
19 pepper spray was deployed by officers on the scene; is that 19 A. Probably the arrest and how things were

20 also correct? 20 transpiring or things that were going on. So it was
21 A. Correct. 21 difficult to find someone that was going to have a

22 Q. And you didn't direct any officers to use their 22 conversation with me.

23 pepper spray; is that correct? 23 Q. Do you know how many officers utilized pepper
24 A. I did not. 24 spray that day?

25 Q. Were you present when the pepper spray was 25 A. I believe two.

 

 

 

RAYNBO COURT REPORTING, LTD.

 

 
ALBERT BACA

8 (Pages 26-29)

 

 

9/16/2019
26 28
1 Q. And did you do anything to stop the use of the 1 that wanted to take complaints at the time. But I don't
2 pepper spray or you just knew that it happened? 2 recall specifically what those complaints were or if they
3 A. I knew that it happened. 3 were ever reported at the time.
4 Q. But again, you didn't direct anybody to use pepper 4 Q. At this point you don't remember, you don't
5. spray or -- 5 remember who may have registered a complaint that day?
6 A. Correct. 6 A. No. Not that, not that day. [left it open for,
7 Q. -- spray the crowd? All right. 7 and I believe I talked to some, some of the folks there like
8 Later you learned I'm assuming that Officers Green 8 there's an option, we're going to push it away from the
9 and Guevara had used pepper spray on individuals on the 9 scene, I've invited our, some sergeants out from that office
10 scene? 10 to take those complaints.
i A. Correct. il And I don't know. I never followed up to see if
12 Q. Do you know how many people Officer Green may have 12 there were any that were actually taken that night.
13 sprayed? 13 Q. So you don't know if any were filed --
14 A. Ido not. I don't have the exact number of who 14 A. I don't.
15. was sprayed or not. 15 Q. -- that day?
16 Q. Did you subsequently find any, get any numbers? 16 A. Correct.
17 A. So what I tried, what I tried to do at the end was 17 Q. Do you know if any were filed subsequently?
18 because I knew there was going to be various complaints just 18 A. Ido not.
19 from talking to some of the folks that were there, I tried 19 Q. You stated a couple of times in your interview
20 to create an area where our internal investigation or 20 that historically you have given groups the road and that
21 Internal Affairs, Office of Professional Standards, could 21 you have managed vehicular traffic?
22 take those complaints. And the folks did not want to give 22 A. And pedestrian, correct.
23 the information at that time. So I didn't have an exact 23 Q. Is that correct?
24 number of who was sprayed or anything of that nature. 24 A. Correct.
25 I think I also called paramedics to the scene so 25 Q. So historically I guess at least in your
27 29
1 that if anyone needed medical treatment they would have it 1 experience groups have been allowed to march in the street
2 available to them. 2 and TPD has facilitated that by managing traffic?
3 Q. Do you know how many people Officer Guevera may 3 A. Yeah. We did our best. As long as we have the
4 have sprayed? 4 resources because obviously at the end of the day I got to
5 A. Ido not. 5 make sure everyone's safe.
6 Q. Did you take the use of force report from people? 6 So if I only have two officers there, you know, I
7 Or how was that handled? 7 do my best to ask can you just wait for me to get at least
8 A. No. SoI had the, I believe it was the A.C., the 8 six or seven more to help facilitate that march?
9 assistant chief, near me at the time. And I felt -- 9 And most of the times folks are real yeah, we'll
10 Q. Who was that? 10 wait a few more minutes. You know what I mean? Not
11 A. Kevin Hall, Assistant Chief. And we felt just 11 necessarily trying to condone to what we're asking but just
12 kind of bouncing some things off of each other, I think we 12 so that we can safely manage both vehicular traffic and the
13. felt that the best way to handle it, it was still kind of in 13 folks that were marching.
14 flux, but the best way at the time was to get Office of 14 Q. Do you know if you did that on 2/16 of '17, asked
15 Professional Standards out or LA. at the time to take any 15 anybody, directed any of the officers to ask people to wait
16 complaints and to complete the use of force. 16 until more officers came?
7, I didn't have the answer that particular night so 17 A. No because by the time they started to march
18 Lwas waiting to see if they wanted me to take the use of 18 almost it was just a few, maybe even a minute that Officer
19 force, so because I knew that it might go to our Internal 19 Green came on the air asking for emergency assistance.
20 Affairs office I ceased on reviewing video footage or 20 When [ later responded, I found that they were
21 anything of that nature until I got the word that I was 21 making the arrests at that particular time. So that's why
22 going to do the use of force. 22 it might have sparked the community members to do -- or that
23 Q. Indeed were there some complaints? 23 chaos ensued.
24 A. I believe there were. I believe that I assigned 24 But my plan was when J heard that they were
25 Sergeant Mesa to take -- at least gather some names of those 25 starting to march was to immediately get out there and start

 

 

 

RAYNBO COURT REPORTING, LTD.

 

 
ALBERT BACA

9 (Pages 30-33)

 

 

9/16/2019
30 32
1 requesting units to get there so that we could facilitate 1 happened or behaviors or anything of that nature.
2 the march. That was my plan initially. 2 Q. So I think I may have asked about the woman that
3. Q And you walked over there from the main station? 3 was shoved. You didn't find out about that until after the
4 A. To my car. 4 fact?
5 Q. You took your car? 5 A. Correct.
6 A. Yes, sir. 6 Q. Correct?
7 Q. So were you there when I guess some people were in 7 A. Correct.
8 front of the Tahoe, may have had their arms linked or 8 Q. You didn't see her on the scene down on the
9 whatever? 9 ground?
10 =A. Yes. 10 A. Not to my recollection. I don't remember seeing
11 Q. You were there when that happened? 11 her on the ground.
12. +A. Ub-huh. 12 I may have seen her in the crowd, but not at the
13 Q. Did you, and did you do -- do you know by sight 13 time I don't recall seeing her specifically.
14 the elderly woman that was pushed down to the ground? Would 14 Q. Do you know if any of the people who were pepper
15 you know her if you saw her? 15 sprayed were people that were trying to come to her
16 A. NowI would after seeing the videos after the 16 assistance?
17 fact, but at the time, no. At the time I don't — I can 17 A. Ido not.
18 vaguely remember who was there on the Tahoe or linked up on 18 Q. And:you're aware that there was OPS complaints
19 the Tahoe. 19 against Officer Green that were sustained, correct?
20 [had a lot of safety issues for me. Just I was 20 A. Later on, correct.
21 worried about the arrestee. I was worried about -- and at 21 Q. Allright. You had some involvement and at least
22 the time I didn't know that he had been moved, so I was 22 you were I guess briefly the subject or one of the subjects
23 worried about the arrestee. I was worried about vehicles 23 of an OPS --
24 coming into that area and striking maybe one of those folks 24 A. Uh-huh.
25 that were on the Tahoe. I had a lot of issues with that. 25 Q. -- that had to do with giving out information? Or
31 33
1 Also, I had concerns about the officers. So I 1 what was that about?
2 think I made the decision or I did make the decision to try 2 A. So at the end of that that was with regards to
3 to move those folks off the Tahoe and onto the sidewalk. 3 Officer Green's firearm. I was walking in through -- and I
4 Q. But again, you hadn't given anybody directives to 4 had to jog my memory because the officers were talking,
5 move people out of the street prior to that time? 5 there were some officers that were talking there. And as I
6 A. Correct. 6 was walking through the station to go to my office, I
7 Q. You also indicated in your interview that you 7 overheard briefly the mention of a possible firearm or
8 didn't speak with Officer Guevera after the incident other 8 something of that nature. That's at the time.
9 than to tell him to get his supplement done -- 9 I found out later that he didn't have his firearm
10 A. Correct. 10 with him or something. I don't remember exactly what the
11 Q. -- is that correct? 11 case was. But that was the subject of that particular
12 And you didn't speak to Officer Green in the 12 interview.
13 aftermath of the incident either -- 13 Q. And this was after the incident when you were
14 A. Correct. 14 returning to the station?
15 Q. -- is that correct? 15 A. Correct. Or it might have been the subsequent
16 A. Correct. 16 week. I think it was the subsequent week.
17 Q. How come you didn't speak with them? 17 Q. And so the issue was whether people were giving
18 A. Soa few things. Because the Office of Internal 18 out --
19 Affairs was going to be there and they might -- I kind of 19 A. Whether they were talking about the, whatever the
20 felt like it was going to go to a subsequent investigation, 20 case --
21 so I wanted to keep it as clean as possible, so just really 21 Q. The investigation?
22 the facts and make sure your reports were done. 22 A. Yeah, the investigation.
23 I had the feeling at the time that they were going 23 Q. And they're not supposed to do that?
24 to start the investigation that night, so I purposely didn't 24 A. Depending on if there was an investigation. I
25 ask any questions as to direct issues that might have 25 think the week after they still hadn't determined how they

 

 

 

RAYNBO COURT REPORTING, LTD.

 

 
ALBERT BACA
9/16/2019

10 (Pages 34-3

6)

 

Oo won DO F&F WHY Fe

ee ee
WN | ©

34

were going to proceed. I don't know if they had received
complaints yet, so they were kind of waiting to see where
they were going to go with that.

Q. Right.

A. But it's just common practice that if we kind of,
at least on my behalf I feel like if it's going to go to an
investigation I do my best to keep it clean.

Q. Right. And you're aware that Officer Green was
terminated at least in part because of his actions during
the incident?

A.

Q. Do you know, do you have any information regarding

I believe so, yes.

the other people that were arrested on the scene?
There was that one individual who was arrested,
but other people were also arrested.
Are you aware of any other arrests that took place
that day?
A.
remember specifically what they were for as based on the

There were a few arrests, correct. [ don't

officers that issued those arrests.
Q. Right. If you could look right there, you happen
to have a picture of Joan Cichon.
A. Okay.
Q.
A.

Do you recognize this woman?
I do not.

1 see more clearly the incident with the elderly woman being
2 pushed?

3 A. Yes.

4 Q. And you could see Officer Green make contact with
5 her; correct?

6 A. Correct.

7 MR. GATTONE: I think I'm done.

8 MR. AUDILETT: Good deal. We'll read and sign.

9 (Whereupon the deposition was concluded at

1:55 P.M.)

ALBERT BACA
13
14
15
16
17
18

KR KK

20
21
22
23
24
25

36

 

Doon nan Fwd =

NB ee Be Pee ee
owo wn Dn BWN KS OC

21
22
23
24

 

Did you see her on the scene?
I did not.
Do you know if she was a person who was arrested?

I'm assuming so.

OPOPO

Did you find out after she was allegedly -- she
was assaulted for -- arrested for allegedly assaulting
Officer Green; correct? Is that -- do you understand --

A. Yeah. I knew there was an officer that or there
was somebody that had assaulted an officer, but I didn't
know the details of that, but yeah.

Q. Do you know that the charges against her were
ultimately dismissed?

A. Correct.

Q. Were any of the charges -- do you know if all of
the charges that people received that day were dismissed?

A. I didn't follow up as to whether they were
dismissed or not. | heard that some were. I don't know if
all of them were dismissed.

MR. GATTONE: I might actually be done. Give me a
couple minutes.

MR. AUDILETT: Sure.

(Whereupon a discussion was held off the record.)

Q. I'm assuming you've reviewed videos since then?

A. Correct.

Q. And when you reviewed the videos, were you able to

 

 

RAYNBO COURT REPORTING, LTD.

 
